 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   BBK Tobacco & Foods LLP,                          No. CV-21-00620-PHX-DLR
10                  Plaintiff,                         ORDER
11   v.
12   World of Glass of Central Florida II LLC, et
     al.,
13
                    Defendants.
14
15
16          Before the Court is Plaintiff’s ex parte motion to extend time for service and for

17   alternative service. (Doc. 15.) Plaintiff’s motion and attached exhibits establish that
18   Plaintiff has made good faith efforts to serve Defendant Mohamed Elkhaldi, Mr. Elkhaldi

19   has avoided service, and Mr. Elkhaldi has actual notice of the lawsuit. Because Mr.

20   Elkhaldi has notice of the lawsuit, the Court may authorize that alternative service be
21   effectuated on him through his counsel, Louis Gigliotti. See BMO Harris Bank, N.A. v.
22   Guthmiller, No. CV-14-00275, 2014 WL 2600362, at *4 (D. Ariz. June 10, 2014)

23   (alternative service upon a party’s counsel is permissible and satisfies constitutional

24   requirements of notice). Plaintiff has established good cause for a 60-day extension of

25   time for service and for service of process to be effectuated on Mr. Elkaldi by alternative

26   means—through his counsel, Mr. Gigliotti. Accordingly,
27   ///
28   ///
 1         IT IS ORDERED that Plaintiff’s ex parte motion to extend time for service and for
 2   alternative service (Doc. 15) is GRANTED.
 3         Dated this 6th day of July, 2021.
 4
 5
 6
 7
                                                 Douglas L. Rayes
 8                                               United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
